UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number - 5979 John Hancock California Tax-Free Income Fund (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Alfred E. Ouellette, Senior Counsel and Assistant Secretary 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: -663-4324 Date of fiscal year end: August 31 Date of reporting period: November 30, 2008 ITEM 1. SCHEDULE OF INVESTMENTS John Hancock California Tax-Free Income Fund Securities owned by the Fund on November 30, 2008 (Unaudited) Interest Maturity Credit Par value State, issuer, description rate date rating (A) Value Tax-exempt long-term bonds 98.52% (Cost $286,526,406) California 87.58% ABAG Finance Auth. for Nonprofit Corps, Health Fac Rev Inst. on Aging 5.650 08/15/38 A+ 1,000 832,850 San Diego Hosp Assn Ser 2001A 6.125 08/15/20 A- 2,000 1,783,540 Anaheim Public Financing Auth., Rev Lease Cap Apprec Sub Pub Imp Proj Ser 1997C (D) Zero 09/01/18 AAA 3,000 1,754,550 Anaheim, City of, Rev Ref Cert of Part Reg Convention Ctr (D)(P) 8.830 07/16/23 AA 2,000 2,047,920 Antioch Public Financing Auth., Reassmt. Rev., Sub. Ser. B (G) 5.850 09/02/15 BB+ 1,375 1,283,095 Bay Area Toll Auth., Rev Ref Toll Bridge Ser 2007F 5.500 04/01/43 AA 5,000 4,775,100 Belmont California Community Facilities District, Rev Special Tax Dist. No. 2000-1 Library Proj. Ser. 2004A (D) 5.750 08/01/24 A1 1,000 1,046,340 California County Tobacco Securitization Agency, Rev Asset Backed Bond Fresno County Funding Corp. 6.000 06/01/35 BBB 1,765 1,280,843 Rev Asset Backed Bond Kern County Corp Ser 2002A 6.125 06/01/43 BBB 5,000 3,616,900 Rev Asset Backed Bond Los Angeles County (Zero to 12-1-10 then 5.250%) Zero 06/01/21 Baa3 5,000 3,158,400 Rev Asset Backed Bond Stanislaus Fdg Ser 2002A 5.500 06/01/33 Baa3 1,000 763,140 California Educational Facilities Auth., Rev College & Univ Proj 5.000 02/01/26 Baa3 4,525 3,219,085 Rev Ref Pooled College & Univ Financing Ser 1993B 6.125 06/01/09 Baa2 5 5,016 Rev Ref Woodbury Univ 5.000 01/01/25 BBB- 1,800 1,305,522 Rev Ref Woodbury Univ 5.000 01/01/30 BBB- 2,000 1,347,740 Rev University of San Diego Ser 2002A 5.500 10/01/32 A2 1,435 1,395,896 California Health Facilities Financing Auth., Providence Health & Services Ser C 6.500 10/01/33 AA 1,000 1,006,310 Rev Catholic Health Care West Ser 2004G 5.250 07/01/23 A 1,000 882,390 Rev Kaiser Permanente Ser. A 5.250 04/01/39 A+ 2,500 2,004,825 California Infrastructure & Economic Development, Rev J. David Gladstone Inst. Proj. 5.250 10/01/34 A- 1,000 855,500 Rev Kaiser Hosp Asst I LLC Ser 2001A 5.550 08/01/31 A+ 3,000 2,555,790 Rev Performing Arts Center 5.000 12/01/27 A 500 458,065 California Municipal Finance Auth., Rev Ref American Heritage Education Foundation Proj Ser 2006A 5.250 06/01/26 BBB- 1,000 718,100 California Pollution Control Financing Auth., Rev Poll Control Pacific Gas & Electric Ser 1996A (D) 5.350 12/01/16 AA 1,000 944,680 Rev Solid Waste Disp Mgmt Inc Proj Ser 2005C 5.125 11/01/23 BBB 2,000 1,425,680 Rev Solid Waste Disposal Keller Canyon Landfill Co Proj 6.875 11/01/27 BB- 2,000 1,566,360 California Public Works Board, Rev Lease Dept of Corrections Ser 2003C 5.500 06/01/18 A 5,000 5,125,300 Rev Ref Dept of Corrections State Prisions Ser 1993A(D) 5.000 12/01/19 A 5,000 4,952,850 California Statewide Communities Develop Auth., CHF Irvine LLC UCI East Campus 5.750 05/15/32 BAA2 1,230 965,845 Rev Reg Sr Living Presbyterian Homes Ser 2006A 4.875 11/15/36 BBB+ 2,000 1,309,000 Rev Thomas Jefferson Sch. Law Ser. A 7.250 10/01/38 BB+ 2,000 1,599,660 Page 1 John Hancock California Tax-Free Income Fund Securities owned by the Fund on November 30, 2008 (Unaudited) Interest Maturity Credit Par value State, issuer, description rate date rating (A) Value California (continued) California Statewide Financing Auth., Rev Tobacco Settlement Asset Backed Bond 2002A 6.000 05/01/37 Baa3 2,500 $1,801,875 Rev Tobacco Settlement Asset Backed Bond 2002B 6.000 05/01/37 Baa3 4,000 2,883,000 California, State of, GO Unltd. 5.125 04/01/23 A+ 2,000 1,906,660 GO Unltd. 5.125 11/01/24 A+ 1,000 943,290 GO Unltd. (D) 5.000 03/01/16 AA 12,510 12,883,423 GO Unltd. (D) 4.750 04/01/29 AAA 6,000 5,338,200 Capistrano Unified School District, Rev Spec Tax Cmty Facil Dist No. 90 2 (G) 6.000 09/01/33 BB 750 558,608 Rev Spec Tax Cmty Facil Dist No. 90 2 (G) 5.875 09/01/23 BB 500 405,130 Center Unified School District, Go Unltd Ref Cap Apprec Ser 1997C (D) Zero 09/01/16 AA 2,145 1,468,939 Chula Vista Industrial Development Auth., Rev Ref Tax Alloc Bayfront Ser 2006B (G) 5.250 10/01/27 BB+ 1,250 896,275 Cloverdale Community Development Agency, Rev Tax Allocation Redev Proj (G) 5.500 09/01/38 BB+ 3,000 1,999,560 Contra Costa County Public Financing Auth., Rev Ref Lease Various Cap Facil Ser 1999A (D) 5.000 06/01/28 AA 1,230 1,129,398 Corona Community Facilities District, Rev Special Tax Escrow 97-2 (G) 5.875 09/01/23 BB+ 1,205 950,998 East Side Unified High School District, Santa Clara County GO Ultd Ref 2012 (D) 5.250 09/01/24 AAA 2,500 2,572,900 Folsom Public Financing Auth., Rev Ref Sub Bond Ser 2007B (G) 5.125 09/01/26 Baa1 1,000 692,650 Foothill Eastern Transportation Corridor Agency, Rev Ref Toll Rd Cap Apprec Zero 01/15/25 BBB- 6,615 1,743,449 Rev Ref Toll Rd Cap Apprec Zero 01/15/36 BBB- 30,000 2,984,100 Fresno Joint Powers Financing Auth., Rev Rev Ser 1994A (G) 6.550 09/02/12 A+ 100 100,145 Fresno, City of, Rev Swr Ser A 1 (D) 5.250 09/01/19 AA 1,000 1,030,650 Fullerton Community Facilities District, Rev Spec Tax Amerige Heights Dist No. 1 (G) 6.200 09/01/32 BB 1,000 815,170 Golden State Tobacco Securitization Corp, Rev Asset Backed Bond Ser 2003A 6.250 06/01/33 AAA 2,760 2,964,516 Rev Asset Backed Bond Ser 2005A (D) 5.000 06/01/35 A 10,000 7,682,500 Imperial Irrigation Dist, Elec Rev Ref Sys 5.000 11/01/33 A+ 1,750 1,590,120 Inglewood Unified School District Facilities Financing Auth., Rev Ref Bond (D) 5.250 10/15/26 AAA 5,000 4,913,150 Irvine, City of, Rev Meadows Mobile Home Park Ser 1998A (G) 5.700 03/01/28 BBB- 3,975 3,058,286 Laguna Salada Union School District, GO Unltd Ser 2000C (D) Zero 08/01/26 AA 1,000 362,140 Lancaster School District, Rev Ref Cert of Part Cap Apprec (D) Zero 04/01/19 AAA 1,730 973,575 Rev Ref Cert of Part Cap Apprec (D) Zero 04/01/22 AAA 1,380 618,240 Lee Lake Water District, Rev Spec Tax Cmty Facil Dist No. 2 Montecito Ranch (G) 6.125 09/01/27 BB 1,200 918,780 Long Beach, City of, Rev Ref Harbor Ser 1998A (D) 6.000 05/15/18 AA 2,660 2,685,350 Page 2 John Hancock California Tax-Free Income Fund Securities owned by the Fund on November 30, 2008 (Unaudited) Interest Maturity Credit Par value State, issuer, description rate date rating (A) Value California (continu ed) Rev Spec Tax Cmty Facil Dist No. 6 Pike (G) 6.250 10/01/26 BB- 2,500 $2,056,975 Los Angeles Community Facilities District, Rev Spec Tax No. 3 Cascades Business Park Proj (G) 6.400 09/01/22 BB+ 655 566,555 Los Angeles Department of Water & Power, Power Systems A 1 5.250 07/01/38 AA- 2,000 1,866,520 Millbrae, City of, Rev Magnolia of Millbrae Proj Ser 1997A (G) 7.375 09/01/27 BB 2,500 2,124,725 Modesto, City of, Rev Spec Tax Cmnty Facs Dist No. 4-1 2 (G) 5.100 09/01/26 BB 3,000 2,071,140 New Haven Unified School District, GO Unltd Cap Apprec Ser 1998B (D) Zero 08/01/22 AA 14,200 5,913,164 Northern California Transmission Agency, Rev Ref Calif-Oregon Transmission Proj Ser 1990A (D) 7.000 05/01/13 AA 100 107,993 Orange Cove Irrigation District, Rev Ref Cert of Part Rehab Proj (D) 5.000 02/01/17 A 2,045 2,048,068 Orange, County of, Rev Spec Assessment Imp Bond Act 1915 Ltd Oblig (G) 5.750 09/02/33 BB 1,570 1,128,971 Oxnard, City of, Rev Special Tax District No. 3 Seabridge (G) 5.000 09/01/35 BB 1,500 920,895 Paramount Unified School District, GO Unltd Cap Apprec Bonds Ser 2001B (D) Zero 09/01/25 AAA 4,735 1,715,254 Pasadena, City of, Cert of Participation Ref Old Pasadena Parking Facil Proj 6.250 01/01/18 AA+ 920 1,021,117 Poway, City of, Rev Ref Cmty Facil Dist No 88 1 Pkwy Business Ctr (G) 6.750 08/15/15 BB 1,000 1,000,180 Rancho Santa Fe Community Services District, Rev Spec Tax Cmty Facil Dist No 1 (G) 6.700 09/01/30 BB 1,000 833,120 Ripon Redevelopment Agency, Rev Ref Community Redevelopment Proj (D) 4.750 11/01/36 A3 1,700 1,198,568 Riverside County Asset Leasing Corp, Rev Leasehold Linked Ctfs Riverside County Ser 1993A 6.500 06/01/12 AA- 1,000 1,070,280 Sacramento City Financing Auth, Rev Convention Ctr Hotel Sr Ser 1999A (G) 6.250 01/01/30 AA 4,975 5,195,790 San Bernardino, County of, Rev Cert of Part Cap Facil Proj Ser 1992B 6.875 08/01/24 AAA 350 415,051 Rev Ref Cert of Part Med Ctr Fin Proj (D) 5.500 08/01/17 AA 8,750 8,707,562 San Bruno Park School District, GO Unltd Cap Apprec Ser 2008B (D) Zero 08/01/21 AA 1,015 485,008 GO Unltd Cap Apprec Ser 2008B (D) Zero 08/01/23 AA 1,080 445,889 San Diego County Water Auth., Rev Ref Cert (D)(M)(P) 7.666 04/22/09 AA+ 400 413,096 San Diego Redevelopement Agency, Rev Tax Alloc City Heights Proj Ser 1999A (G) 5.800 09/01/28 BB 1,395 1,041,493 Rev Tax Alloc City Heights Proj Ser 1999A (G) 5.750 09/01/23 BB 1,000 778,750 Rev Tax Alloc City Heights Proj Ser 1999B (G) Zero 09/01/17 BB 1,600 809,680 Rev Tax Alloc City Heights Proj Ser 1999B (G) Zero 09/01/18 BB 1,700 783,326 San Diego Unified School District, GO Unltd Cap Apprec Ser 1999A (D) Zero 07/01/21 AA 2,500 1,233,475 GO Unltd Election of 1998 Ser 2000B (D) 5.000 07/01/25 AA 2,450 2,548,441 San Franci sco City & County Redevelopment Agency, Page 3 John Hancock California Tax-Free Income Fund Securities owned by the Fund on November 30, 2008 (Unaudited) Interest Maturity Credit Par value State, issuer, description rate date rating (A) Value California (continued) Rev Cmnty Facil Dist No. 6 Mission Ser 2001A (G) 6.000 08/01/25 BB 2,500 $1,955,275 Rev Spec Tax Cmnty Facil Dist No. 6 Ser 2005A (G) 5.150 08/01/35 BB 1,250 800,538 San Francisco State Building Auth., Rev Ref Lease Dept of Gen Serv Ser 1993A 5.000 10/01/13 A 2,145 2,259,329 San Joaquin Hills Transportation Corridor Agency, Rev Ref Toll Rd Conv Cap Apprec Ser 1997A 5.750 01/15/21 BB- 5,000 4,012,500 Rev Toll Rd Sr Lien Zero 01/01/14 AAA 5,000 4,188,200 Rev Toll Rd Sr Lien Zero 01/01/22 AAA 6,500 3,361,865 San Joaquin, County of, Cert of Part Ref County Admin Building (D) 5.000 11/15/29 AA 2,965 2,462,640 San Marcos Public Facilities Auth., Rev Sub Tax Increment Proj Area 3 Ser 1999A (G) 6.000 08/01/31 AA 1,305 1,371,933 San Mateo County Joint Power Auth., Rev Ref Lease Cap Proj Prog (D) 5.000 07/01/21 AA 1,815 1,643,410 Santa Ana Financing Auth., Rev Lease Police Admin & Hldg Facil Ser 1994A(D) 6.250 07/01/19 AA 1,790 1,868,080 Rev Lease Police Admin & Hldg Facil Ser 1994A(D) 6.250 07/01/24 AA 10,000 10,694,700 Rev Ref Mainplace Proj Ser 1998D (G) 5.600 09/01/19 BBB- 1,000 843,450 Santa Clara County Financing Auth., Rev Ref Lease Multiple Facil Proj Ser 2000B (D) 5.500 05/15/17 AA 6,000 6,263,820 Santa Fe Springs Community Development Commission, Rev Tax Alloc Cap Apprec Cons Redev Proj Ser 2006A (D) Zero 09/01/20 AA 1,275 624,368 Santa Margarita Water District, Rev Spec Tax Cmty Facil Dist No. 99 1 (G) 6.000 09/01/30 AA 500 580,220 Santaluz Community Facilities District, Rev Spec Tax Dist No. 2 Imp Area No. 1 (G) 6.375 09/01/30 BB 1,490 1,209,448 Southern California Public Power Auth., Rev Natural Gas Proj No. 1 Ser 2007A 5.250 11/01/26 AA- 1,000 677,940 Rev Ref Southern Transm Proj (D) Zero 07/01/13 Aa3 4,400 3,782,592 Tobacco Securitizaion Auth. Northern California, Rev Asset Backed Bond Ser 2001A 5.375 06/01/41 AAA 1,000 1,085,750 Torrance, City of, Ref Ref Hosp Torrance Mem Med Ctr Ser 2001A 5.500 06/01/31 A+ 2,000 1,678,340 Turlock Health Facilities, Rev Emanuel Med Ctr Ser 2007B 5.125 10/15/37 BBB+ 2,500 1,694,575 Vallejo Sanitation & Flood Control District, Rev Ref Cert of Part (D) (G) 5.000 07/01/19 AA 2,500 2,328,225 West Covina Redevelopment Agency, Rev Ref Cmty Facil Dist Fashion Plaza Proj 6.000 09/01/22 AA 3,000 3,064,590 Puerto Rico 10.94% Puerto Rico Commonwealth Aqueduct & Sewer Auth., Rev Inverse Floater (Gtd) (D)(M)(P) 8.883 07/01/11 AAA 7,500 8,959,800 Rev Sr Lien Ser 2008A (Zero to 7-1-11 then 6.125%) Zero 07/01/24 BBB- 1,750 1,455,615 Rev Hosp De La Conception Ser 2000A 6.500 11/15/20 AA 500 506,275 Puerto Rico Highway & Transportation Auth., Ref Ser 1996Z (D) 6.250 07/01/14 AA 3,250 3,339,830 Ref Ser 1998A (D) 5.000 07/01/38 AA 190 135,715 Page 4 John Hancock California Tax-Free Income Fund Securities owned by the Fund on November 30, 2008 (Unaudited) Interest Maturity Credit Par value State, issuer, description rate date rating (A) Value Puerto Rico (continued) Puerto Rico Public Financing Corp., Rev Commonwealth Appropriation Ser 2002E 5.700 08/01/25 Aaa 2,500 $2,609,550 Puerto Rico, Commonwealth of, GO Unltd 6.500 07/01/15 BBB- 6,000 6,202,080 Ser A 5.375 07/01/33 BBB- 2,000 1,559,140 Ser A 5.000 07/01/23 BBB- 5,000 4,191,350 Short Term Investments 0.70% (Cost $1,840,000) Joint Repurchase Agreement 0.70% Joint Repurchase Agreement with Barclays PLC dated 11-28-08 at 0.15% to be repurchased at $1,840,031 on 12/01/08, collateralized by $1,826,552 U.S. Treasury Note, 3.625%, due 10/31/09 (valued at $1,876,800, including interest). 1,840 1,840,000 Total investments (Cost $288,366,406) 99.22% Other assets and liabilities, net 0.78% Total net assets 100.00% The percentage shown for each investment category is the total value of the category as a percentage of the net assets of the Fund. (A) Credit ratings are unaudited and are rated by Moody's Investors Service where Standard & Poor's ratings are not available unless indicated otherwise. (D) Bond is insured by one of these companies: Insurance Coverage As a % of total investments Ambac Financial Group, Inc. 5.84 Financial Guaranty Insurance Company 4.37 Financial Security Assurance, Inc. 6.81 Municipal Bond Insurance Association 28.42 (G) Security rated internally by John Hancock Advisers, LLC. Unaudited. (M) Inverse floater bond purchased on secondary market. (P) Variable rate obligation. The coupon rate shown represents the rate at period end.  At November 30, 2008, the aggregate cost of investment securities for federal income tax purposes was $288,408,601. Net unrealized depreciation aggregated $25,799,003, of which $7,217,902 related to appreciated investment securities and $33,016,905 related to depreciated investment securities. Page 5 Notes to portfolio of investments Security valuation The net asset value of the Fund is determined daily as of the close of the New York Stock Exchange (NYSE), normally at 4:00 p.m., Eastern Time. Short-term debt investments that have a remaining maturity of 60 days or less are valued at amortized cost, and thereafter assume a constant amortization to maturity of any discount or premium, which approximates market value. Securities traded only in the over-the-counter market are valued at the last bid price quoted by brokers making markets in the securities at the close of trading. Securities for which there are no such quotations, principally debt securities, are valued based on the evaluated prices provided by an independent pricing service, which utilizes both dealer-supplied and electronic data processing techniques, which take into account factors such as institutional-size trading in similar groups of securities, yield, quality, coupon rate, maturity, type of issue, trading characteristics and other market data. Other portfolio securities and assets for which market quotations are not readily available are valued at fair value as determined in good faith by the Trusts Pricing Committee in accordance with procedures adopted by the Board of Trustees. Debt securities whose prices cannot be provided by an independent pricing service are valued at prices provided by broker-dealers. Valuations change in response to many factors including the historical and prospective earnings of the issuer, the value of the issuers assets, general economic conditions, interest rates, investor perceptions and market liquidity. The Fund adopted Statement of Financial Accounting Standards No. 157 (FAS 157), Fair Value Measurements , effective with the beginning of the Funds fiscal year. FAS 157 established a three-tier hierarchy to prioritize the assumptions, referred to as inputs, used in valuation techniques to measure fair value. The three-tier hierarchy of inputs is summarized in the three broad levels listed below: Level 1  Quoted prices in active markets for identical securities. Level 2  Prices determined using other significant observable inputs. Observable inputs are inputs that other market participants would use in pricing a security. These may include quoted prices for similar securities, interest rates, prepayment speeds, credit risk and others. Level 3  Prices determined using significant unobservable inputs. In situations where quoted prices or observable inputs are unavailable, such as when there is little or no market activity for an investment, unobservable inputs may be used. Unobservable inputs reflect the Funds own assumptions about the factors that market participants would use in pricing an investment and would be based on the best information available. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Funds net assets as of November 30, 2008: Investments in Other Financial Valuation Inputs Securities Instruments* Level 1  Quoted Prices - - Level 2  Other Significant Observable Inputs $262,609,598 - Level 3  Significant Unobservable Inputs - - Total $262,609,598 - * Other financial instruments are derivative instruments not reflected in the Portfolio of Investments, such as futures, forwards and swap contracts, which are valued at the unrealized appreciation/depreciation on the instrument. Joint repurchase agreement Pursuant to an exemptive order issued by the Securities and Exchange Commission (SEC), the Fund, along with other registered investment companies having a management contract with John Hancock Advisers, LLC (the Adviser), a wholly owned subsidiary of John Hancock Financial Services, Inc., a subsidiary of Manulife Financial Corporation (MFC), may participate in a joint repurchase agreement transaction. Aggregate cash balances are invested in one or more large repurchase agreements, whose underlying securities are obligations of the U.S. government and/or its agencies. The Funds custodian bank receives delivery of the underlying securities for the joint account on the Funds behalf. When a Fund enters into a repurchase agreement, it receives delivery of collateral, the amount of which at the time of purchase and each subsequent business day is required to be maintained at such a level that the value is generally 102% of the repurchase amount. Risk and Uncertainties State concentration risk The Fund invests mainly in bonds from a single state and its performance is affected by local, state and regional factors. The risks may include economic or policy changes, erosion of the tax base, and state legislative changes (especially those regarding budgeting and taxes). Although the Fund invests mainly in investment-grade bonds, which generally have a relatively low level of credit risk, any factors that might lead to a credit decline statewide would be likely to cause widespread decline in the credit quality of the Funds holdings. Insurance concentration risk The Fund may hold insured municipal obligations which are insured as to their scheduled payment of principal and interest under an insurance policy obtained by the issuer or underwriter of the obligation at the time of its original issuance. Since there are a limited number of municipal obligation insurers, a Fund may have a concentration of investments covered by one insurer. Accordingly, the concentration may make the Funds value more volatile and investment values may rise and fall more rapidly. In addition, the credit quality of companies which provide the insurance may affect the value of those securities and insurance does not guarantee the market value of the insured obligation. Municipal bond risk The Fund generally invests in general obligation or revenue municipal bonds. The bonds are backed by the municipal issuers have the risk that the issuers credit quality will decline. General obligation bonds are backed by the municipal issuers ability to levy taxes. In extreme cases, a municipal issuer could declare bankruptcy or otherwise become unable to honor its commitments to bondholders which may be caused by many reasons, ranging from including fiscal mismanagement and erosion of the tax base. Revenue bonds are backed only by income associated with a specific facility. Any circumstance that reduces or threatens the economic viability of that particular facility can affect the bonds credit quality. Fixed income risk Fixed income securities are subject to credit and interest rate risk and involve some risk of default in connection with principal and interest payments. ITEM 2. CONTROLS AND PROCEDURES. (a) Based upon their evaluation of the registrant's disclosure controls and procedures as conducted within 90 days of the filing date of this Form N-Q, the registrant's principal executive officer and principal accounting officer have concluded that those disclosure controls and procedures provide reasonable assurance that the material information required to be disclosed by the registrant on this report is recorded, processed, summarized and reported within the time periods specified in the Securities and Exchange Commission's rules and forms. (b) There were no changes in the registrant's internal control over financial reporting that occurred during the registrant's last fiscal quarter that has materially affected, or is reasonably likely to materially affect, the registrant's internal control over financial reporting. ITEM 3. EXHIBITS. Separate certifications for the registrant's principal executive officer and principal accounting officer, as required by Rule 30a-2(a) under the Investment Company Act of 1940, are attached. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. John Hancock California Tax-Free Income Fund By: /s/ Keith F. Hartstein Keith F. Hartstein President and Chief Executive Officer Date: January 23, 2009 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Keith F. Hartstein Keith F. Hartstein President and Chief Executive Officer Date: January 23, 2009 By: /s/ Charles A. Rizzo Charles A. Rizzo Chief Financial Officer Date: January 23, 2009
